Citation Nr: 0725253	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  01-05 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the veteran's claim 
of entitlement to service connection for PTSD.  The Board 
notes that this issue was previously remanded in July 2004 
and September 2005, for further development.  All requested 
development having been completed, this claim now returns 
before the Board.


FINDINGS OF FACT

Resolving all doubt in the veteran's, favor, she has PTSD 
that is related to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that she has PTSD as a result of 
harassment, sexual abuse, and sexual assault she received 
while stationed in Germany.  The veteran contends she was 
raped multiple times in service over the course of her duty 
in Germany, particularly in October and November of 1992.  
She reports that as a result, she requested a transfer in 
service, and eventually became pregnant in order to be 
discharged, to remove herself from the sexual abuse.

VA regulations provide that if PTSD is based on an in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Evidence of behavioral 
changes following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes.  Under 38 C.F.R. § 3.304(f)(3), VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  

Construing reasonable doubt in favor of the veteran, the 
veteran's claim meets these requirements for service 
connection.  The initial element is met because the veteran's 
most recent diagnosis of PTSD is documented in an April 2007 
VA examination.  As to the second and third elements of 
service connection, the Board is of the opinion that the 
evidence, at a minimum, creates a reasonable doubt as to 
whether the veteran's claimed stressors occurred and are 
linked to her current PTSD.  In October 2004 and April 2007 
VA examination reports, multiple VA examiners linked the 
veteran's PTSD to the sexual trauma in service.  There are no 
contrary nexus opinions associated with the file.  

There are also several pieces of evidence corroborating the 
claimed stressors, despite the fact that the veteran did not 
report or seek specific treatment for the majority of the 
abuse she endured.  The veteran's personnel records clearly 
show that the veteran did receive a transfer in service early 
December 1992.  They further indicate that she became 
pregnant around the same time, and was released from service 
due to pregnancy in June 1993.  Furthermore, the veteran's 
service medical records show that she underwent counseling in 
December 1992 and January 1993 with complaints of alleged 
spousal mistreatment.

For all of these reasons, and resolving any reasonable doubt 
in the veteran's favor, the Board finds that direct service 
connection has been established for the veteran's PTSD.  

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of her 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993). 


ORDER

Service connection for post-traumatic stress disorder is 
granted.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


